


109 HR 5383 IH: To amend the Consumer Credit Protection Act to ban

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5383
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Udall of Colorado
			 (for himself, Mr. Stupak,
			 Mr. Ryan of Ohio,
			 Ms. Carson,
			 Mr. Grijalva,
			 Mrs. Christensen, and
			 Mr. Case) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Consumer Credit Protection Act to ban
		  abusive credit practices, enhance consumer disclosures, protect underage
		  consumers, and for other purposes.
	
	
		1.Short title; table of
			 contentsThis Act may be cited
			 as the Credit Card Accountability Responsibility and Disclosure Act of
			 2006 or the Credit CARD Act of 2006.
		2.Regulatory
			 authorityThe Board of
			 Governors of the Federal Reserve System may issue such rules or publish such
			 model forms as it considers necessary to carry out this Act and the amendments
			 made by this Act, in accordance with sections 105 and 122 of the Truth in
			 Lending Act.
		IRegulations
			 regarding certain rates and fees
			101.Prior notice of
			 rate increases requiredSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following:
				
					(h)Advance Notice
				of Increase in Interest Rate Required
						(1)In
				generalIn the case of any credit card account under an open end
				consumer credit plan, no increase in any annual percentage rate of interest
				(other than an increase due to the expiration of any introductory percentage
				rate of interest, or due solely to a change in another rate of interest to
				which such rate is indexed)—
							(A)may take effect
				before the beginning of the billing cycle which begins not less than 15 days
				after the obligor receives notice of such increase; or
							(B)may apply to any
				outstanding balance of credit under such plan as of the date of the notice of
				the increase required under paragraph (1).
							(2)Notice of right
				to cancelThe notice referred to in paragraph (1) with respect to
				an increase in any annual percentage rate of interest shall be made in a clear
				and conspicuous manner and shall contain a brief statement of the right of the
				obligor to cancel the account before the effective date of the
				increase.
						.
			102.Freeze on
			 interest rate terms and fees on canceled cardsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by inserting after subsection (h) (as added by section
			 101 of this title) the following new subsection:
				
					(i)Freeze on
				Interest Rate Terms and Fees on Canceled CardsIf an obligor
				referred to in subsection (h) closes or cancels a credit card account before
				the beginning of the billing cycle referred to in subsection (h)(1)—
						(1)an annual
				percentage rate of interest applicable after the cancellation with respect to
				the outstanding balance on the account as of the date of cancellation may not
				exceed any annual percentage rate of interest applicable with respect to such
				balance under the terms and conditions in effect before the date of the notice
				of any increase referred to in subsection (h)(1); and
						(2)the repayment of
				the outstanding balance after the cancellation shall be subject to all other
				terms and conditions applicable with respect to such account before the date of
				the notice of the increase referred to in subsection
				(h).
						.
			103.Limits on
			 finance and interest charges for on-time paymentsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by inserting after subsection (i) (as added by section
			 102 of this title) the following new subsection:
				
					(j)Prohibition on
				penalties for On-time payments
						(1)Prohibition on
				finance charges for on-time paymentsIn the case of any credit
				card account under an open end credit plan, where no other balance is owing on
				the account, no finance or interest charge may be imposed with regard to any
				amount of a new extension of credit that was paid on or before the date on
				which it was due.
						(2)Prohibition on
				cancellation or additional fees for on-time payments or payment in
				fullIn the case of any credit card account under an open end
				consumer credit plan, no fee or other penalty may be imposed on the consumer in
				connection with the payment in full of an existing account balance, or payment
				of more than the minimum required payment of an existing account
				balance.
						.
			104.Prohibition on
			 over-the-limit fees for creditor-approved transactionsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by inserting after subsection (j) (as added by section
			 103 of this title) the following new subsection:
				
					(k)Limitation on
				imposition of over-the-limit feesIn the case of any credit card
				account under an open end consumer credit plan, a creditor may not impose any
				fees on the obligor for any extension of credit in excess of the amount of
				credit authorized to be extended with respect to such account, if the extension
				of credit is made in connection with a credit transaction which the creditor
				approves in advance or at the time of the
				transaction.
					.
			IIEnhanced consumer
			 disclosures
			201.Payoff timing
			 disclosures
				(a)In
			 GeneralSection 127(b) of the Truth in Lending Act (15 U.S.C.
			 1637(b)) is amended by adding at the end the following new paragraph:
					
						(12)Repayment
				information
							(A)In
				generalRepayment information that would apply to the outstanding
				balance of the consumer under the credit plan, including—
								(i)the outstanding
				balance in the account at the beginning of the statement period, as required by
				paragraph (1) of this subsection;
								(ii)the required
				minimum monthly payment on that balance, represented as both a dollar figure
				and as a percentage of that balance;
								(iii)the grace period
				within which payment must be made to avoid additional charges, as required by
				paragraph (9) of this subsection; and
								(iv)the monthly payments amount that would be
				required for the consumer to eliminate the outstanding balance in 36 months if
				no further advances are made.
								(B)Applicable
				annual percentage rate
								(i)In
				generalSubject to clause (ii), in making the disclosures under
				subparagraph (A), the creditor shall apply the annual percentage rate in effect
				on the date on which the disclosure is made until the date on which the balance
				would be paid in full.
								(ii)ExceptionIf
				the annual percentage rate in effect on the date on which the disclosure is
				made is a temporary rate that will change under a contractual provision
				applying an index or formula for subsequent interest rate adjustment, the
				creditor shall apply the rate in effect on the date on which the disclosure is
				made for as long as that rate will apply under that contractual provision, and
				then apply an annual percentage rate based on the index or formula in effect on
				the applicable billing
				date.
								.
				(b)Tabular format
			 required for disclosuresSection 122 of the Truth in Lending Act
			 (15 U.S.C. 1632) by adding at the end the following new subsection:
					
						(d)Format required
				for certain disclosures under section
				127(b)(12)
							(1)Form of
				disclosureAll of the information disclosed pursuant to section
				127(b)(12)(A) shall—
								(A)be disclosed in
				the form and manner which the Board shall prescribe by regulations under this
				section and in accordance with section 105; and
								(B)be placed in a
				conspicuous and prominent location on the billing statement in typeface that is
				at least as large as the largest type on the statement, but in no instance less
				than 12-point in size.
								(2)Tabular
				formatIn the regulations prescribed under paragraph (1), the
				Board shall require that the disclosure of such information shall be in the
				form of a table that—
								(A)contains clear and
				concise headings for each item of such information; and
								(B)provides a clear
				and concise form stating each item of information required to be disclosed
				under each such heading.
								(3)Requirements
				regarding location and order of tableIn prescribing the form of
				the table under paragraph (2), the Board shall require that—
								(A)all of the
				information in the table, and not just a reference to the table, be placed on
				the billing statement, as required by this subparagraph; and
								(B)the items required to be included in the
				table shall be listed in the order in which such items are set forth in section
				127(b)(12)(A).
								(4)Board discretion
				in prescribing order and wording of tableIn prescribing the form of the table under
				subparagraph (C), the Board may employ terminology which is different than the
				terminology which is employed in subparagraph (A), if such terminology is
				easily understood and conveys substantially the same
				meaning.
							.
				(c)Civil
			 LiabilitySection 130(a) of the Truth in Lending Act (15 U.S.C.
			 1640(a)) is amended, in the undesignated paragraph following paragraph (4), by
			 striking the second sentence and inserting the following: “In connection with
			 the disclosures referred to in subsections (a) and (b) of section 127, a
			 creditor shall have a liability determined under paragraph (2) only for failing
			 to comply with the requirements of section 125, 127(a), or paragraph (4), (5),
			 (6), (7), (8), (9), (10), or (11) of section 127(b), or for failing to comply
			 with disclosure requirements under State law for any term or item that the
			 Board has determined to be substantially the same in meaning under section
			 111(a)(2) as any of the terms or items referred to in section 127(a), or
			 paragraph (4), (5), (6), (7), (8), (9), (10), (11), or (12) of section
			 127(b).
				202.Requirements
			 relating to late payment deadlines and penaltiesSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by inserting after subsection (k) (as added by section
			 104 of this Act) the following new subsection:
				
					(l)Requirements
				relating to late payment deadlines and penalties
						(1)Late payment
				deadline and postmark date required to be disclosedIn the case
				of a credit card account under an open end consumer credit plan under which a
				late fee or charge may be imposed due to the failure of the obligor to make
				payment on or before the due date for such payment, the periodic statement
				required under subsection (b) with respect to the account shall include, in a
				conspicuous location on the billing statement—
							(A)the date by which
				the payment must be postmarked, if paid by mail, in order to avoid the
				imposition of a late payment fee with respect to the payment; and
							(B)a statement that
				no late fee may be imposed in connection with a payment made by mail which was
				postmarked on or before the postmark date.
							(2)Disclosure of
				increase in interest rates for late paymentsIf 1 or more late
				payments under an open end consumer credit plan may result in an increase in
				the annual percentage rate the account, the statement required under subsection
				(b) with respect to the account shall include conspicuous notice of such fact,
				together with the applicable penalty annual percentage rate, in close proximity
				to the disclosure required in paragraph (1) of the date on which payment is due
				under the terms of the account.
						(3)Requirements
				relating to postmark date
							(A)In
				generalThe date included in a periodic statement pursuant to
				paragraph (1)(B) with regard to the postmark on a payment shall allow, in
				accordance with regulations prescribed by the Board under subparagraph (B), a
				reasonable time for the consumer to make the payment and a reasonable time for
				the delivery of the payment by the due date.
							(B)Board
				regulationsThe Board shall prescribe guidelines for determining
				a reasonable period of time for making a payment and delivery of a payment for
				purposes of subparagraph (A), after consultation with the Postmaster General
				and representatives of consumer and trade organizations.
							(4)Payment at local
				branchesIf the creditor, in the case of a credit card account
				referred to in paragraph (1), is a financial institution which maintains
				branches or offices at which payments on any such account are accepted from the
				obliger in person, the date on which the obliger makes a payment on the account
				at such branch or office shall be considered as the date on which the payment
				is made for purposes of determining whether a late fee or charge may be imposed
				due to the failure of the obligor to make payment on or before the due date for
				such payment, to the extent that such payment is made before the close of
				business of the branch or office on the business day immediately preceding the
				due date for such
				payment.
						.
			IIIProtection of
			 young consumers
			301.Extensions of
			 credit to underage consumersSection 127(c) of the Truth in Lending Act
			 (15 U.S.C. 1637(c)) is amended by adding at the end the following new
			 paragraph:
				
					(8)Applications
				from underage consumers
						(A)Prohibition on
				issuanceNo credit card may be issued to, or open end credit plan
				established on behalf of, a consumer who has not attained the age of 21, unless
				the consumer has submitted a written application to the card issuer that meets
				the requirements of subparagraph (B).
						(B)Application
				requirementsAn application to open a credit card account by an
				individual who has not attained the age of 21 as of the date of submission of
				the application shall require—
							(i)the signature of
				the parent, legal guardian, or spouse of the consumer, or any other individual
				having a means to repay debts incurred by the consumer in connection with the
				account, indicating joint liability for debts incurred by the consumer in
				connection with the account before the consumer has attained the age of
				18;
							(ii)submission by the
				consumer of financial information indicating an independent means of repaying
				any obligation arising from the proposed extension of credit in connection with
				the account; or
							(iii)proof by the
				consumer that the consumer has completed a credit counseling course of
				instruction by a nonprofit budget and credit counseling agency approved by the
				Board for such purpose.
							(C)Minimum
				requirements for counseling agenciesTo be approved by the Board
				under subparagraph (B)(iii), a credit counseling agency shall, at a
				minimum—
							(i)be
				a nonprofit budget and credit counseling agency, the majority of the board of
				directors of which—
								(I)is not employed by
				the agency; and
								(II)will not directly
				or indirectly benefit financially from the outcome of a credit counseling
				session;
								(ii)if a fee is
				charged for counseling services, charge a reasonable fee, and provide services
				without regard to ability to pay the fee; and
							(iii)provide trained
				counselors who receive no commissions or bonuses based on referrals, and
				demonstrate adequate experience and background in providing credit
				counseling.
							.
			302.Enhanced
			 penaltiesSection 130(a)(2)(A)
			 of the Truth in Lending Act (15 U.S.C. 1640 (a)(2)(A)(iii)) is amended——
				(1)by striking
			 or (iii) in the and inserting the following:
					
						(iii)in the case of an individual action
				relating to an open end credit plan that is not secured by real property or a
				dwelling, twice the amount of any finance charge in connection with the
				transaction, with a minimum of $500 and a maximum of $5,000 or such higher
				amount as may be appropriate in the case of an established pattern or practice
				of such failures; or
						(iv)in
				the
						;
				and.
				(2)in clause (ii), by
			 striking this subparagraph and inserting this
			 clause.
				303.Restrictions on
			 certain affinity cardsSection
			 127 of the Truth in Lending Act (15 U.S.C. 1637) is amended by inserting after
			 subsection (l) (as added by section 202 of this Act) the following new
			 subsection:
				
					(m)Restrictions on
				issuance of affinity cards to studentsNo credit card account
				under an open end credit plan may be established by an individual who has not
				attained the age of 18 as of the date of submission of the application pursuant
				to any agreement relating to affinity cards, as defined by the Board, between
				the creditor and an institution of higher education (as defined in section
				101(a) of the Higher Education Act of
				1965), unless the requirements of section 127(c)(8) are met with
				respect to the
				obliger.
					.
			
